Exhibit 10.45

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (the "Guaranty") made this 9th day of May, 2014, by and
between Epazz, Inc., an Illinois corporation (the "Guarantor") and Jadian
Enterprises, Inc., a Michigan corporation ("Seller").

 

WITNESSETH:

 

WHEREAS, Seller is selling certain assets to Jadian, Inc., an Illinois
corporation, ("Buyer") pursuant to that Asset Purchase Agreement dated May 9,
2014 ("Purchase Agreement");

 

WHEREAS, Buyer is paying a portion of the purchase price for such assets
pursuant to a Promissory Note of even date herewith ("Note") (the Note and the
Purchase Agreement are, collectively, the "Transaction Documents");

 

WHEREAS, Buyer has potential additional obligations under the Purchase
Agreement, including without limitation potential future earn-out payments and
potential indemnification payments; and

 

WHEREAS, Guarantor shall be benefited directly by the transaction contemplated
by the Transaction Documents, and shall execute this Guaranty in order to induce
Seller to enter into such transaction.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby guarantees, promises and undertakes as follows:

 

1. GUARANTY.

 

(a) Guarantor hereby unconditionally, absolutely and irrevocably guarantees to
Seller, the full and prompt payment and performance when due (whether at
maturity by acceleration or otherwise) of each and every obligation or liability
of Buyer owed to Seller under the Transaction Documents, and all agreements,
instruments and documents evidencing, guarantying, securing or otherwise
executed in connection with any of the foregoing, together with any amendments,
modifications, and restatements thereof, and all expenses and attorneys' fees
incurred by Seller under this Guaranty or any other document, instrument or
agreement related to any of the foregoing (collectively, the "Obligations").

 

(b) This Guaranty is an absolute, present and continuing guaranty of payment,
and not merely of collection, that shall remain in full force and effect until
the Obligations are fully paid and performed, and no such payments or
performance with regard to the Obligations is subject to any right on the part
of any person whomsoever, including but not limited to any trustee in
bankruptcy, to recover any of such payments. If any such payments are so set
aside or settled without litigation, all of which is within Seller's discretion,
Guarantor shall be liable for the full amount Seller is required to repay, plus
costs, interest, reasonable attorneys' fees and any and all expenses that Seller
paid or incurred in connection therewith. A successor of Buyer, including Buyer
in its capacity as debtor in a bankruptcy reorganization case, shall not be
considered to be a different person than Buyer; and this Guaranty shall apply to
all Obligations incurred by such successor.

 



Page 1 of 6

 

 

(c) Guarantor agrees that Guarantor is directly and primarily liable to Seller
and that the Obligations hereunder are independent of the Obligations of Buyer,
or of any other guarantor. The liability of Guarantor hereunder shall survive
discharge or compromise of any Obligation of Buyer in bankruptcy or otherwise.
Seller shall not be required to prosecute or seek to enforce any remedies
against Buyer or any other party liable to Seller on account of the Obligations,
or to seek to enforce or resort to any remedies with respect to any collateral
granted to Seller by Buyer or any other party on account of the Obligations, as
a condition to payment or performance by Guarantor under this Guaranty.

 

(d) Seller may, without notice or demand and without affecting its rights
hereunder, from time to time: (i) renew, extend, accelerate or otherwise change
the amount of, the time for payment of, or other terms relating to, any or all
of the Obligations, or otherwise modify, amend or change the terms of the
Transaction Documents or any other document or instrument evidencing, securing
or otherwise relating to the Obligations, (ii) take and hold collateral for the
payment of the Obligations guaranteed hereby, and exchange, enforce, waive, and
release any such collateral, and apply such collateral and direct the order or
manner of sale thereof as Seller in its discretion may determine. Accordingly,
Guarantor hereby waives notice of any and all of the foregoing.

 

(e) Guarantor hereby waives all defenses, counterclaims and off-sets of any kind
or nature, whether legal or equitable, that may arise: (i) directly or
indirectly from the present or future lack of validity, binding effect or
enforceability of the Transaction Documents or any other document or instrument
evidencing, securing or otherwise relating to the Obligations, (ii) from
Seller's impairment of any collateral, including the failure to record or
perfect the Seller's interest in the collateral, or (iii) by reason of any claim
or defense based upon an election of remedies by Seller in the event such
election may, in any manner, impair, affect, reduce, release, destroy or
extinguish any right of contribution or reimbursement of Guarantor, or any other
rights of the Guarantor to proceed against any other guarantor, or against any
other person or any collateral.

 

(f) Guarantor hereby waives all presentments, demands for performance or
payment, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of default or nonpayment, notice of acceptance of this
Guaranty, and notices of the existence, creation, or incurring of new or
additional Obligations, and all other notices or formalities to which Guarantor
may be entitled, and Guarantor hereby waives all suretyship defenses, including
but not limited to all defenses set forth in the Uniform Commercial Code, as
revised from time to time (the "UCC") to the full extent such a waiver is
permitted thereby.



Page 2 of 6

 

 

(g) Guarantor hereby irrevocably waives all legal and equitable rights to
recover from Buyer any sums paid by the Guarantor under the terms of this
Guaranty, including without limitation all rights of subrogation and all other
rights that would result in Guarantor being deemed a creditor of Buyer under the
federal Bankruptcy Code or any other law, and Guarantor hereby waives any right
to assert in any manner against Seller any claim, defense, counterclaim and
offset of any kind or nature, whether legal or equitable, that Guarantor may now
or at any time hereafter have against Buyer or any other party liable to Seller.

 

2. EVENTS OF DEFAULT. Any of the following occurrences shall constitute an
"Event of Default" under this Guaranty:

 

(a) An Event of Default occurs under the terms of the Transaction Documents or
any other document or instrument evidencing, securing or otherwise relating to
the Obligations, as "Event of Default" shall be defined therein.

 

(b) Guarantor shall fail to observe or perform any covenant, condition, or
agreement under this Guaranty for a period of thirty (30) days from the date of
such breach, or any representation or warranty of Guarantor set forth in this
Guaranty shall be materially inaccurate or misleading when made or delivered.

 

(c) The bankruptcy or dissolution of Guarantor, or of any endorser or other
guarantor of the Obligations, or the merger or consolidation of any of the
foregoing with a third party, or the lease, sale or other conveyance of a
material part of the assets or business of any of the foregoing to a third party
outside the ordinary course of its business, or the lease, purchase or other
acquisition of a material part of the assets or business of a third party by any
of the foregoing.

 

(d) The default by Guarantor under the terms of any indebtedness of Guarantor
now or hereafter existing, which default has not been cured within any time
period permitted pursuant to the terms and conditions of such indebtedness or
the occurrence of an event which gives any creditor the right to accelerate the
maturity of any such indebtedness.

 

(e) The commencement by Guarantor of a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or the
entry of a decree or order for relief in respect of Guarantor in a case under
any such law or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of Guarantor or for any substantial
part of Guarantor's property; or the filing and pendency for 30 days without
dismissal of a petition initiating an involuntary case under any such
bankruptcy, insolvency or similar law; or the making by Guarantor of any general
assignment for the benefit of creditors; or the failure of Guarantor generally
to pay Guarantor's debts as such debts become due; or the taking of action by
Guarantor in furtherance of any of the foregoing.

 



Page 3 of 6

 

 

 

(f) The revocation or attempted revocation of this Guaranty by Guarantor before
the termination of this Guaranty in accordance with its terms, or the assignment
or attempted assignment of this Guaranty by Guarantor.

 

3. REMEDIES.

 

(a) Whenever any Event of Default as defined herein shall have happened, Seller,
in its sole discretion, may take any remedial action permitted by law or in
equity or by the Transaction Documents or any other document or instrument
evidencing, securing or otherwise relating to the Obligations, including
demanding payment in full of all sums guaranteed hereby, plus any accrued
interest or other expenses.

 

(b) If Seller should employ attorneys or incur other expenses for the
enforcement of this Guaranty, Guarantor, on demand therefor, shall reimburse the
reasonable fees of such attorneys and such other expenses to the extent
permitted by law.

 

(c) No remedy set forth herein is exclusive of any other available remedy or
remedies, but each is cumulative and in addition to every other remedy given
under this Guaranty or now or hereafter existing at law or in equity or by
statute. No delay or omission on the part of Seller to exercise any right or
remedy shall be construed to be a waiver thereof, but any such right or remedy
may be exercised from time to time and as often as may be deemed expedient
thereby, and a waiver on any one occasion shall be limited to that particular
occasion.

 

4. SUBORDINATION. All indebtedness and liability now or hereafter owing by Buyer
to Guarantor is hereby postponed and subordinated to the Obligations owing to
Seller; and such indebtedness and liability to Guarantor, if Seller so requests,
shall be collected, enforced and received by Guarantor as trustee for Seller and
be paid over to Seller on account of the Obligations.

 

5. MISCELLANEOUS.

 

(a) This Guaranty may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

 

(b) This Guaranty is the complete agreement of the parties hereto and supersedes
all previous understandings and agreements relating to the subject matter
hereof. Neither this Guaranty nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing signed by the party against whom enforcement of the termination,
amendment, supplement, waiver or modification is sought.

 

(c) As the context herein requires, the singular shall include the plural and
one gender shall include one or both other genders. The undersigned are jointly
and severally liable pursuant to this Guaranty, and "Guarantor" refers to each
of them and both of them.

 



Page 4 of 6

 

 

(d) This Guaranty shall inure to the benefit of Seller's successors and assigns
and shall be binding upon the heirs, executors, administrators and successors of
Guarantor. This Guaranty is not assignable by Guarantor.

 

(e) If any provision of this Guaranty or the application thereof to any person
or circumstance is held invalid, the remainder of this Guaranty and the
application thereof to other persons or circumstances shall not be affected
thereby.

 

(f) If from any cause or circumstances whatsoever, fulfillment of any provisions
of this Guaranty at the time performance of such provision shall be due involves
transcending the limit of validity presently prescribed by any applicable usury
statute or any other applicable law, with regard to obligations of like
character and amount, then ipso facto the obligation to be fulfilled shall be
reduced to the limit of such validity. The provisions of this paragraph shall
control every other provision of this Guaranty.

 

(g) This Guaranty is assignable by Seller, and any assignment hereof or any
transfer or assignment of the Transaction Documents or portions thereof by
Seller shall operate to vest in any such assignee all rights and powers herein
conferred upon and granted to Seller.

 

(h) This Guaranty shall be governed by and construed in accordance with the law
of the State of Michigan. Guarantor agrees that the state and federal courts for
the County in which the Seller is located or any other court in which Seller
initiates proceedings have exclusive jurisdiction over all matters arising out
of this Guaranty.

 

(i) GUARANTOR AND SELLER HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS
ARISING IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS RELATED THERETO.

 

(j) TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY SELLER.

 

 

[Signatures contained on the following page]

 

 



Page 5 of 6

 

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of the
date first above written.

 

GUARANTOR:

 

Epazz, Inc., an Illinois corporation

 

 

By: /s/ Shaun Passley               

Its: President                            

Dated: May 9, 2014

 

 

SELLER:

 

Jadian Enterprises, Inc., a Michigan corporation

 

By: /s/ Karen Griggs                 

Its: Director                               

Dated: May 9, 2014

 



Page 6 of 6

 